DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2604" and "2606" (on pages 47-48) have both been used to designate projection.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2606” has been used to designate both recess and projection (pages 47-48).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract should not refer to purported merits or speculative applications of the invention.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-18 are objected to because claims 8 and 14 depend from canceled claim 1.  Claims 9-13 and 15-18 are objected to based upon their dependence from claims 8 and 14.  For purposes of examination, claims 8 and 14 are being interpreted as dependent from claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8-9, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (U.S. Patent 8,322,367) in view of Ford (U.S. Patent Publication 2005/0039807).
Regarding claim 2, Harris discloses a modular manifold assembly comprising;
a plurality of concatenated manifold blocks 102, each manifold block having a flowpath 118 connecting a pressure line inlet port  (at 114)on a first side of the manifold block to a pressure line outlet port (at 116) on a second side of the manifold block via a fluidic bus (along 118) in the manifold block, the pressure line outlet port of a first manifold block connected to the pressure line inlet port of an adjacent second manifold block;
the first and second manifold blocks each reversibly connected to each other, and each separately reversibly connected to a pressurized fluid line (educator assemblies 102 are identical and interchangeable);
each manifold block having a valve assembly receiving station (portion of 104 where 150/106 connect) for mounting a pre-determined number of valve assemblies 106;
each valve assembly comprising an inlet 186 configured to fluidically communicate with a respective fluidic bus port (along 118) of the manifold block;
each valve assembly configured to be electrically actuated (via 154) to open or block fluid communication between a cavity 128 of the valve assembly and the inlet of the valve assembly, the cavity of each valve assembly in fluid communication with a respective outlet 194 of the manifold block and in fluid communication with a respective pressure sensing port (at 226) of the manifold block;
each valve assembly having electrical contacts 154 for actuating the respective valve assemblies, the electrical contacts configured to connect to a programmable controller board (control system, Col. 7 ln 41-48) mounted on the manifold block;
wherein each of the plurality of manifold blocks is arranged by its associated controller board to control one or more of a plurality of pumps or valves of a liquid flow control apparatus (Col. 7 ln 41-48) (FIG. 1, 5, 13, 20, 21; Col. 4 ln 41-Col. 7 ln 62).
Harris is silent regarding the controller board comprising pressure sensors configured to reversibly and sealably connect to respective sensing ports on the manifold block.
However, Ford teaches a modular manifold assembly comprising;
the controller board 38 comprising pressure sensors (claim 1) configured to reversibly and sealably connect to respective sensing ports on the manifold block (Abstract; FIG. 1; Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Harris, by adding the pressure sensors and the communicative ability of the pressure sensors and the circuit board, as taught by Ford, for the purpose of providing an additional manner within which the valve assemblies can be operated.
Regarding claim 8, Harris, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 2.
Harris further discloses the first and second manifold blocks are each connected to a positively pressurized fluid line (at 114) and a negatively pressurized fluid line (at 194, Col. 6 ln 16-20) (Col. 4 ln 54-66, Col. 6 ln 16-20).
Regarding claim 9, Harris, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 8.
Harris further discloses the first and second manifold blocks are each connected to positively pressurized fluid line 114 having a first pressure, and to a positively pressurized fluid line (at 214) having a second pressure different from the first pressure (Col. 4 ln 54-66, Col. 6 ln 10-20).
Regarding claim 13, Harris, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 9.
Harris/Ford is silent regarding the positively pressurized fluid lines and the negatively pressurized fluid line are pressurized pneumatically.
It is noted that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.  Therefore, the pressurized fluid lines being pressurized pneumatically does not impart patentability to the manifold assembly.
Regarding claim 14, Harris, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 2.
Harris further discloses each of the valve assemblies comprises a magnetic shuttle 162/158 configured to travel within the cavity between first and second opposing inlet orifices (114 and at 186), a first one of said inlet orifices 144 connected to the inlet, each inlet orifice associated with a ferrous post 162 surrounded by an electromagnetic coil (106, Col. 5 ln 22-47), so that activation of the electromagnetic coil by the controller board of the associated manifold block moves the shuttle toward the associated inlet orifice, occludes the inlet orifice and maintains the occlusion after deactivation of the electromagnetic coil (Col. 5 ln 22-47).
Regarding claim 15, Harris, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 14.
Harris further discloses the first and second manifold blocks are each connected to a positively pressurized fluid line (at 114) and a negatively pressurized fluid line (at 194, Col. 6 ln 16-20) (Col. 4 ln 54-66, Col. 6 ln 16-20).
Regarding claim 16, Harris, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 15.
Harris further discloses the inlet is a first inlet 114, the pressurized fluid line is positively pressurized, and wherein the second inlet orifice is connected to a second inlet (at 186) of the valve assembly and configured to connect to a second fluidic bus port (within 184) of the manifold block, wherein the second fluidic bus port is connected to the negatively pressurized fluid line (FIG. 5; Col. 4 ln 54-66, Col. 6 ln 16-20).
Regarding claim 17, Harris, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 14.
Harris further discloses the first and second manifold blocks are each connected to a positively pressurized fluid line 114 and to a non-pressurized fluid line (the hose connection to 194 downstream of 194 is not pressurized) connected to atmosphere (FIG. 5).
Regarding claim 18, Harris, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 17.
Harris further discloses the inlet is a first inlet 114, the pressurized fluid line is positively pressurized, and wherein the second inlet orifice is connected to a second inlet (at 186) of the valve assembly and configured to connect to a second fluidic bus port (within 184) of the manifold block, wherein the second fluidic bus port is connected to the negatively pressurized fluid line (FIG. 5; Col. 4 ln 54-66, Col. 6 ln 16-20).

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art fails to anticipate or make obvious a first one of the manifold blocks comprises four mounted valve assemblies, a first valve assembly connected to the positively pressurized fluid line having the first pressure, a second valve assembly connected to the negatively pressurized fluid line, and a third and a fourth valve assembly connected to the positively pressurized fluid line having the second pressure, along with the other limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753